Citation Nr: 1759010	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-06 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right shoulder arthritis.

4.  Entitlement to service connection for a dental disability.

5.  Entitlement to service connection for right elbow arthritis.

6.  Entitlement to service connection for a right hand disability.

7.  Entitlement to service connection for a left hand disability.

8.  Entitlement to service connection for residuals of breast cancer, including as due to exposure to contaminated water at Camp Lejeune.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to February 1982 in the U.S. Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which determined that new and material evidence had not been received to reopen previously denied claims of service connection for a neck disability and for a back disability.  The RO also denied, in pertinent part, the Veteran's claims of service connection for right shoulder arthritis, right elbow arthritis, a right hand disability, a left hand disability, and for a dental disability (which was characterized as torn top gums).

This matter next is on appeal from an October 2012 rating decision, which denied the Veteran's claim of service connection for residuals of breast cancer, including as due to exposure to contaminated water at Camp Lejeune ("Camp Lejeune claim") (which was characterized as breast cancer).  A videoconference Board hearing was held in September 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's hearing testimony, the Board finds that the issues on appeal should be characterized as stated on the title page.

In December 2015, the Board reopened the Veteran's previously denied claims and remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development.

The Veteran contends that he was exposed to contaminated water at Camp Lejeune while on active service, including during an alleged period of active duty in the U.S. Marine Corps.  The Board acknowledges that VA now processes all claims involving at least 1 Camp Lejeune claim at the RO in Louisville, Kentucky.  Despite the Veteran's assertions to the contrary, however, the record evidence shows that he did not serve in the U.S. Marine Corps and was not stationed at Camp Lejeune at any time during his active U.S. Navy (as explained in more detail below).  Thus, the AOJ for all of the Veteran's currently appealed claims remains the RO in Detroit, Michigan.   

The issues of entitlement to service connection for right elbow arthritis, a right hand disability, a left hand disability, and for residuals of breast cancer, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's current neck disability, back disability, and right shoulder arthritis are not related to active service.

2.  The record evidence shows that the Veteran does not experience any current dental disability which is attributable to active service.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by active service nor may arthritis of the neck be presumed to have been incurred in service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017). 

2.  A back disability was not incurred in or aggravated by active service nor may arthritis of the back be presumed to have been incurred in service.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3.  A dental disability was not incurred in or aggravated by active service.  38 U.S.C. §§ 1131, 1721, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred a neck disability, a back disability, right shoulder arthritis, and a dental disability during service.  He specifies that he injured his neck, back, and right shoulder when he fell down a ladder aboard a U.S. Navy ship.  He also specifically contends that he incurred dental trauma to several of his teeth when he fell down a ladder aboard a U.S. Navy ship during active service.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for a neck disability, a back disability, and for right shoulder arthritis.  Despite the Veteran's assertions to the contrary, the record evidence does not support finding an etiological link between any of these disabilities and active service or any incident of service.  The Board notes initially that the Veteran's available service treatment records show that he was normal clinically at his enlistment physical examination in November 1978 prior to his entry on to active service in January 1979.  The Veteran's clinical evaluation was unchanged at his separation physical examination in February 1982 except for "striae around shoulders."  The Board notes here that striae are defined as bands, lines, streaks, or stripes.  See DORLAND'S ILLUSTRATED DICTIONARY 1773 (30th ed. 2003).  No significant medical problems were found at the Veteran's separation physical examination.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's claims of service connection for a neck disability, a back disability, and for right shoulder arthritis.  It shows instead that, although the Veteran has complained of and been treated for neck, back, and right shoulder problems since his service separation, none of them are related to active service or any incident of service.  For example, in a November 2000 letter, R. A. P., M.D., stated that he was treating the Veteran for "significant" neck problems.  "He has known cervical stenosis and cervical spondylosis for which he's been under my care for several years."

On private outpatient treatment in June 2012, the Veteran's complaints included persistent cervical spine pain with referred pain, left arm greater than right arm, "involving the lateral arm."  The Veteran rated his neck pain as 4/10 on a pain scale.  He reported to the private clinician that he fell twice while on active service.  The private clinician stated that the Veteran's reported in-service injuries "potentially could have caused injury to the neck."  Cervical examination showed pain with rotating the neck to the right with pain "experienced to the left of midline" and negative cervical root tension.  An magnetic resonance imaging (MRI) scan of the cervical spine taken in 2005 was reviewed and showed left C4 foraminal stenosis "which is fairly significant and bilateral C6 foraminal stenosis.  There no longer is evidence of a disc protrusion."  The impressions included a work-related injury to the neck at C5-6 with disc protrusion "that resulted in chronic pain and disability."

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Having reviewed the June 2012 private outpatient treatment record, the Board finds that it is less than probative on the issue of whether the Veteran's current neck disability is related to active service.  The June 2012 private clinician based his putative opinion relating the Veteran's current neck problems to active service solely based on what he had reported concerning 2 in-service falls.  Additionally, current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In other words, even if the June 2012 private clinician's statement is viewed in the light most favorable to the Veteran, this evidence does not establish service connection for a neck disability.

The Veteran testified at his September 2015 Board hearing that he was thrown off of a horse while horseback riding during active service and injured his neck, back, and right shoulder.  See Board hearing transcript dated September 17, 2015, at pp. 4-6.    

On VA neck (cervical spine) conditions Disability Benefits Questionnaire (DBQ) in May 2017, the Veteran's complaints included neck pain which he rated as 5-15/10 on a pain scale (with 10/10 being the worst imaginable pain).  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported a post-service neck injury while working as a corrections officer in a prison.  He was right-hand dominant and denied any flare-ups of a cervical spine condition.  He was unable to turn his head like he used to, nod like he used to, or stand, sit, or walk for very long.  "He has had pain with anyone touching his neck.  Once his 3 year old daughter touched it and he fell to the floor."

Physical examination of the cervical spine in May 2017 showed muscle spasms resulting in an abnormal gait or spinal contour, no guarding, less movement than normal, weakened movement, disturbance of locomotion, interference with sitting and standing, 5/5 muscle strength, no muscle atrophy, hypoactive deep tendon reflexes throughout, normal sensation in the shoulders and inner/outer forearms, decreased sensation in the hands/fingers, and no spine ankylosis or intervertebral disc syndrome.  He regularly used a cane for ambulation.  X-rays of the cervical spine showed traumatic arthritis.  There was pain on passive range of motion testing and on non-weight-bearing.  The VA examiner opined that it was less likely than not that the Veteran's cervical spine condition was related to active service.  The rationale for this opinion was that the Veteran's arthritic changes in his cervical spine were more likely related to the aging process and were not a progression of any in-service neck injury.  The diagnosis was degenerative arthritis of the cervical spine.

On VA back (thoracolumbar spine) conditions DBQ in May 2017, the Veteran's complaints included low back pain which he rated as 4-5/10 on a pain scale (with 10/10 being the worst imaginable pain).  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's medical history included several in-service back injuries as a result of falls.  He also reported a post-service back injury while working as a corrections officer in a prison.  He experienced flare-ups of low back pain every few days which he rated as 15/10 and lasted from 30-45 minutes up to several hours.  He reported difficulty sleeping, sitting, standing, and walking.  

Physical examination of the lumbosacral spine in May 2017 showed a mildly antalgic gait, an inability to heel walk, muscle spasm resulting in abnormal gait or spinal contour, no guarding, less movement than normal, weakened movement, disturbance of locomotion, interference with sitting and standing, 5/5 muscle strength, no muscle atrophy, hypoactive deep tendon reflexes in the knees, normal deep tendon reflexes in the ankles, decreased sensation in the thighs, knees, lower legs, ankles, feet, and toes, negative straight leg raising bilaterally, and no ankylosis or intervertebral disc syndrome.  The Veteran reported losing control of his bladder 3 times in recent years (once 7 years earlier, once 3 years earlier, and then once in the previous year).  The Veteran regularly used a back brace and cane for ambulation.  X-rays of the thoracolumbar spine showed traumatic arthritis.  There was pain on passive range of motion testing and on non-weight-bearing.  The VA examiner opined that it was less likely than not that the Veteran's thoracolumbar spine condition was related to active service.  The rationale for this opinion was that the Veteran's arthritic changes in his spine were more likely related to the aging process and were not a progression of any in-service back injury.  The diagnoses were lumbosacral strain, degenerative arthritis of the spine, and multiple contusions of the back.

On VA shoulder and arm conditions DBQ in May 2017, the Veteran's complaints included right shoulder pain which he rated as 2-3/10 on a pain scale, right shoulder locking, and an inability to lift his right arm above his head.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He was right-hand dominant.  He denied any flare-ups of right shoulder pain.  He reported weakness in reaching, carrying, or lifting.  Physical examination of the right shoulder showed less movement than normal, weakened movement, 5/5 muscle strength, and no muscle atrophy or ankylosis.  X-rays showed degenerative changes.  There was evidence of pain on passive range of motion testing and in non-weight-bearing and the opposing joint was not undamaged because both shoulders showed decreased range of motion and degenerative changes.  The VA examiner opined that it was less likely than not that the Veteran's right shoulder condition was related to active service.  The rationale for this opinion was that the Veteran's arthritic changes in his right shoulder were more likely related to the aging process and were not a progression of any in-service injury.  The diagnoses included right shoulder strain and right shoulder acromioclavicular joint osteoarthritis.

A review of private outpatient treatment records submitted by the Veteran in July 2017 in support of this appeal show that he incurred a worker's compensation injury to his cervical spine many years after his service separation.  It appears that the Veteran injured his cervical spine while working as a corrections officer in a prison and sought worker's compensation following this post-service on-the-job injury.

The Veteran contends that he incurred a neck disability, a back disability, and right shoulder arthritis during active service and his current neck, back, and right shoulder disabilities are related to service.  The record evidence does not support the Veteran's assertions regarding an etiological link between any current neck, back, or right shoulder disability and active service.  It shows instead that, although the Veteran has complained of and been treated for disabilities of the neck, back, and right shoulder since his service separation, none of these current disabilities are related to service.  The May 2017 VA examiner specifically found that none of the Veteran's current neck, back, and right shoulder disabilities were related to active service.  All of these opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to service connection for a neck disability, a back disability, or for right shoulder arthritis.  In summary, the Board finds that service connection for a neck disability, a back disability, and for right shoulder arthritis is not warranted.

The Board next finds that service connection for arthritis of the neck and for arthritis of the back is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  The Board notes initially that arthritis is considered a chronic disease for which service connection is available on a presumptive basis.  Id.  The Board also notes that the Veteran currently experiences mild degenerative changes (or arthritis) in his neck and back.  The evidence does not support finding that the Veteran experienced arthritis in either his neck or his back during active service or within the first post-service year (i.e., by February 1983) such that service connection is available for either of these disabilities on a presumptive basis.  Id.  The Board notes in this regard that the May 2017 VA examiner found that the Veteran did not experience arthritis in either his neck or back until approximately 2005 when he incurred a post-service on-the-job worker's compensation injury while working as a corrections officer in a prison.  Accordingly, the Board finds that service connection for arthritis of the neck and for arthritis of the back is not warranted.

The Board finally finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a dental disability.  The Veteran contends that he incurred a dental disability (which he characterized as torn gums on his top teeth) during active service and experienced continuous disability due to in-service dental trauma since his service separation.  Despite the Veteran's assertions to the contrary, the record evidence does not show that he experiences any current dental disability for VA disability compensation purposes which could be attributed to active service or any incident of service.  The Board notes initially that dental disabilities for which service connection is available (for outpatient treatment purposes only) include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DC's 9900-9916.  The Veteran does not contend - and the record evidence does not show - that he experienced any of the dental disabilities listed in the Rating Schedule for which service connection is available (for outpatient treatment purposes only) while he was on active service.  Id.  

The Veteran's available service treatment records show that he was found to be dentally acceptable for enlistment on to active service at his enlistment physical examination in November 1978 prior to his entry on to active service in January 1979.  He also was found dentally qualified for separation at his separation physical examination in February 1982.  The Board again notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.

The Board next notes that the Veteran must have sustained a combat wound or other in-service trauma to establish entitlement to service connection for a tooth.  38 U.S.C. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in-service trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).  The Veteran does not contend - and the record evidence (his available service treatment records) does not show - that he incurred a combat wound in order to establish service connection for a tooth.  He contends instead that he incurred in-service dental trauma to multiple teeth when he fell down a ladder while onboard a U.S. Navy ship.  As noted above, the Veteran's available service dental records do not show that he incurred any in-service dental trauma.  And, as is explained below in greater detail, despite the Veteran's assertions to the contrary, the record evidence (VA dental and oral conditions DBQ in May 2017) shows that none of his current teeth problems are related to his reported in-service dental trauma.

The post-service evidence also does not support granting the Veteran's claim.  It shows instead that he currently does not experience any of the dental disabilities listed in the Rating Schedule for which service connection is available (for outpatient treatment purposes only).  38 C.F.R. § 4.150, DC's 9900-9916.  For example, in a May 2012 letter, W. E. R., D.D.S., stated that he first saw the Veteran in 1988 and noted the presence of upper anterior trauma at that time.  When Dr. W. E. R. last saw the Veteran in July 2008, "he presented with inciso cervical damage to the gingiva facial to #8.  The damage was consistent with [the Veteran's] history indicating added trauma in mid-July" 2008.  

Attached to the May 2012 letter from Dr. W. E. R. were dental records for the Veteran dated in 2008.  A review of these records shows that the Veteran reported sustaining trauma to tooth #8 in approximately July 2008.  The diagnosis in 2008 was mucogingival defect tooth #8 and "a root fracture may be present but not clinically significant at this time."

The Veteran testified at his September 2015 Board hearing that he fell down a ladder while onboard a U.S. Navy ship during active service and incurred dental trauma to multiple teeth.  See Board hearing transcript dated September 17, 2015, at pp. 6-7.

On VA dental and oral conditions DBQ in May 2017, the VA dentist stated that only teeth #18 and #19 were missing although tooth #19 was missing prior to the Veteran's entry on to active service whereas tooth #18 was present at service entrance.  The Veteran asserted that he lost tooth #18 during active service due to in-service dental trauma when he fell down a ladder and started bleeding from his mouth and gums.  His temporomandibular joint (TMJ) examination was within normal limits.  The VA dentist stated that the Veteran's post-service dental trauma in 2008 caused his current problems with teeth #8 and #9.  This dentist opined that it was unlikely that any current problems with tooth #9 were related to the Veteran's reported in-service dental trauma "beyond what could be expected from traumatic bite and prior dental issues that lead to root canal treatment (root canal noted on entrance exam)."  This dentist next opined that it was unlikely that tooth #18 was lost due to the Veteran's reported in-service dental trauma "as chipping alone would not lead to loss of teeth."  The VA dentist stated instead that the only possible residual of the Veteran's reported in-service dental trauma which was clinically significant was the mobility of tooth #8.  This dentist opined, however, that it was less likely than not that the mobility of tooth #8 was due to the Veteran's reported in-service dental trauma.  The rationale for this opinion was that mobility could come from trauma or from periodontal disease.  The rationale also was that trauma could come without mobility "and with temporary mobility that then heals with no significant lasting consequences."  The rationale further was that the Veteran experienced post-service dental trauma in 2008 when mobility to tooth #8 was noted and treated and it was likely that this problem (mobility to tooth #8) was related to the 2008 dental trauma.  The diagnoses were periodontal disease and fracture of tooth (traumatic), initial encounter for closed fracture.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a dental disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board acknowledges that the Veteran has reported that he experienced dental trauma during and after active service.  The record evidence shows that any current residuals of dental trauma (diagnosed as a tooth fracture following VA examination in May 2017) are related to post-service dental trauma that the Veteran initially experienced in 2008, several decades after his service separation.  The Board next acknowledges that the Veteran also currently experiences periodontal disease although this is not considered a dental disability for VA compensation purposes.  The Veteran further does not contend - and the record evidence does not show - that he experiences any other dental disability for which service connection is available (for outpatient treatment purposes only).  Id.  He otherwise has not identified or submitted any evidence demonstrating his entitlement to service connection for a dental disability.  In summary, the Board finds that service connection for a dental disability is not warranted.


ORDER

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for right shoulder arthritis is denied.

Entitlement to service connection for a dental disability is denied.


REMAND

The Veteran also contends that he incurred right elbow arthritis, a right hand disability, a left hand disability, and residuals of breast cancer during active service.  He specifically contends that he injured his right elbow and both hands when he fell down a ladder on a U.S. Navy ship during service.  He also specifically contends that his residuals of breast cancer are related to his alleged in-service exposure to contaminated water at Camp Lejeune.  He finally contends that his service-connected disabilities, alone or in combination, preclude his employability, entitling him to a TDIU.  The Board acknowledges that this appeal has been remanded previously, most recently in December 2015.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

With respect to the Veteran's service connection claim for right elbow arthritis, the Board notes that a review of his electronic VA outpatient treatment records in VVA shows that he was diagnosed as having right elbow lateral epicondylitis in May 2011.  To date, however, he has not been scheduled for appropriate examination to determine the current nature and etiology of his right elbow arthritis.  The Board notes in this regard that the duty to assist includes scheduling an examination where necessary.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of any right elbow arthritis.

With respect to the Veteran's service connection claims for a right hand disability and for a left hand disability, the Board acknowledges that, in the December 2015 remand, the AOJ was directed to schedule the Veteran for appropriate examination to determine the nature and etiology of these disabilities.  See Board decision dated December 23, 2015, at pp. 20.  Following VA hand and finger conditions DBQ in May 2017, however, the VA examiner did not provide an opinion concerning the nature and etiology of the Veteran's claimed bilateral hand disability.  The Board notes in this regard that the May 2017 VA hand and finger conditions examiner stated, "[The Veteran] does not have a hand injury or a peripheral nerve injury that is outside of his neck condition that he claims is causing the hand and arm numbness, shooting pain and tingling.  I will not be completing a hand or nerve template."  It is not clear whether the VA examiner meant that she would not be providing the requested etiology opinions concerning the Veteran's claimed bilateral hand disabilities.  The May 2017 VA hand and finger conditions DBQ also indicates (at section 1(b)) "No response provided" in the section provided for a diagnosis.  Accordingly, the Board finds that, on remand, the May 2017 VA hand and finger conditions DBQ should be returned to the examiner who completed it or another appropriate clinician in order to obtain the requested opinions.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the AOJ to re-certify this appeal to the Board in September 2017 without complying with the December 2015 remand instructions concerning the Veteran's service connection claims for a right hand disability and for a left hand disability.  Given this error, another remand of these claims is required.

With respect to the Veteran's service connection claim for residuals of breast cancer, as noted in the Introduction, he specifically contends that he was exposed to contaminated water at Camp Lejeune either during a period of U.S. Marine Corps service or because the food and water he was provided while in the U.S. Navy originated at Camp Lejeune.  The Board observes that it directed the AOJ to attempt to corroborate the Veteran's assertion of U.S. Marine Corps service in the December 2015 remand.  See Board decision dated December 23, 2015, at pp. 18.  In response to a request for this information, the AOJ requested the Veteran's complete electronic service record from the VA and Department of Defense Information Repository (VADIR).  VADIR responded in March 2016 with information showing that the Veteran had no U. S. Marine Corps service.  The Board next observes that, with respect to the allegation that the Veteran's food and water provided while in the U.S. Navy originated at Camp Lejeune, such allegation is incapable of corroboration and, more importantly, is not consistent with the facts and circumstances of his verified U.S. Navy service.  Accordingly, the Board finds that the Veteran was not exposed to contaminated water at Camp Lejeune and any argument to the contrary is without merit.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

Nevertheless, the Board notes that the record evidence indicates that the Veteran was treated surgically for breast cancer in approximately 2005.  His breast cancer currently is in remission although he remains under treatment for it (watchful waiting).  The Board again notes that the duty to assist includes scheduling an examination where necessary.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of any residuals of breast cancer.

With respect to the Veteran's TDIU claim, the Board notes that adjudication of the service connection claims being remanded likely will impact adjudication of a TDIU claim.  Thus, the Board finds that these claims are inextricably intertwined and adjudication of the TDIU claim must be deferred again.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.

2.  Schedule the Veteran for examination to determine the nature and etiology of any right elbow arthritis.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that right elbow arthritis, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.

3.  Schedule the Veteran for examination to determine the nature and etiology of any residuals of breast cancer.  The claims file should be provided for review.  The examiner is asked to identify any residuals of breast cancer currently experienced by the Veteran, if possible.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of breast cancer, if diagnosed, are related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.

The examiner is advised that the Veteran was not exposed to contaminated water at Camp Lejeune at any time during his active service in the U.S. Navy.

4.  Return the May 2017 VA hand and finger conditions DBQ to the VA examiner who completed it or another appropriate clinician for an addendum opinion.  In the addendum, the VA examiner or another appropriate clinician should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right hand disability, if diagnosed, is related to active service or any incident of service.  The VA examiner or another appropriate clinician next should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left hand disability, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.

5.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


